                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


WALLACE HAMMERLE,

                            Petitioner,

              v.                                        Case No. 19-CV-1773

DYLON RADTKE,

                            Respondent.


          DECISION AND ORDER DISMISSING THE PETITION
                 FOR A WRIT OF HABEAS CORPUS


       Wallace Hammerle, who is incarcerated pursuant to the judgment of a Wisconsin

Circuit Court, filed a petition for a writ of habeas corpus. (ECF No. 1.) The court screened

the petition and noted that it appeared untimely and contained claims for which he had

not exhausted his state court remedies. (ECF No. 5.) Therefore, the court ordered

Hammerle to show cause why his petition should not be dismissed. (ECF No. 5.) After

granting Hammerle’s request for more time in which to show cause, the deadline for a

response was May 21, 2020. (ECF No. 12.)

       On May 19, 2020, the court received a letter from a person identified as Ronald

Rieckhoff, who describes himself as a close friend of Hammerle. (ECF No. 13.) Attached




        Case 2:19-cv-01773-WED Filed 10/21/20 Page 1 of 7 Document 15
to Rieckhoff’s letter are numerous exhibits that he purports to be submitting on behalf of

Hammerle and in response to the court’s order. (ECF No. 13.) The court has not received

any further submission from Hammerle. All parties have consented to the full jurisdiction

of this court. (ECF Nos. 4, 8.)

       The court has carefully reviewed the letter and exhibits submitted on behalf of

Hammerle. (ECF No. 13.) The documents generally relate to Hammerle’s complaints with

his prior attorneys and his efforts to retain subsequent counsel. They do not address the

defects that the court identified with his petition--specifically, that it is untimely and

contains claims that Hammerle has not presented to one full round of review by the

Wisconsin state courts.

       As noted in the court’s prior order (ECF No. 5), Hammerle was sentenced on

March 11, 2002. (ECF No. 1 at 2.) He appealed his conviction, see State v. Hammerle, 2004

WI App 88, 272 Wis. 2d 854, 679 N.W.2d 926, 2004 Wisc. App. LEXIS 206, and ultimately

the Supreme Court of Wisconsin denied his petition for review on August 2, 2004 (ECF

No. 1-1 at 11). Hammerle had ninety days from that date—until November 1, 2004—in

which to file a petition for a writ of certiorari with the Supreme Court of the United States.

Sup. Ct. R. 13. He then had one year from that date—until November 1, 2005—to file a

habeas petition. See 28 U.S.C. § 2244(d)(1)(A). Hammerle did not file his habeas petition

until December 4, 2019, more than 14 years too late. (ECF No. 1.)




                                       2
         Case 2:19-cv-01773-WED Filed 10/21/20 Page 2 of 7 Document 15
       The records of the circuit court, see State v. Hammerle (Wood Cnty. Case No.

2001CF000144), available at https://wcca.wicourts.gov, and appellate court, see State v.

Hammerle (Case No. 2003AP000594–CR), available at https://wscca.wicourts.gov, do not

indicate any intervening proceeding that would have stopped the running of the one-

year clock, see 28 U.S.C. § 2244(d)(2). Nor is the court able to discern any other reason for

concluding that Hammerle’s petition is timely. See 28 U.S.C. § 2244(d)(1); Holland v.

Florida, 560 U.S. 631, 645, 130 S. Ct. 2549, 2560 (2010).

       Only one plausible argument regarding equitable tolling of the statute of

limitations merits discussion. Hammerle asserts that he is actually innocent of the crime.

(ECF Nos. 1 at 32; 13-2 at 1, 5.) “In order to demonstrate actual innocence in a collateral

proceeding, a petitioner must present ‘new reliable evidence that was not presented at

trial’ and ‘show that it is more likely than not that no reasonable juror would have found

[him] guilty beyond a reasonable doubt.’” Balsewicz v. Kingston, 425 F.3d 1029, 1033 (7th

Cir. 2005) (quoting Schlup v. Delo, 513 U.S. 298, 299, 327-28, 130 L. Ed. 2d 808, 115 S. Ct.

851 (1995)).

       The conviction for which Hammerle seeks federal habeas relief relates to the death

of his eight-week-old daughter. Hammerle, 2004 WI App 88, ¶2. His conviction was based

on the testimony of the girl’s mother, Dawn Kuehl, and a jailhouse informant, Edwin

Estep, to whom Hammerle allegedly confessed. Id. Hammerle asserts that Kuehl was

actually responsible for the girl’s death, and that he never spoke about the case with



                                       3
         Case 2:19-cv-01773-WED Filed 10/21/20 Page 3 of 7 Document 15
Estep. (ECF No. 13-2 at 1.) He alleges that Estep’s knowledge of the crime came from

notes that Hammerle, at the advice of his attorney on an unrelated matter, wrote to record

Kuehl’s involvement in the murder. (ECF No. 13-2 at 1.) While Estep and Hammerle were

incarcerated together, Estep allegedly broke into Hammerle’s locker, reviewed

Hammerle’s notes, used those details to create a story inculpating Hammerle, and in

exchange received some unidentified benefit from the state. (ECF No. 13-2 at 1.)

       However, this is not new information. Much of it has been known since at least

October of 2002 (ECF No. 13-4 (report of private investigator’s interview with Estep’s

brother)) and was addressed in Hammerle’s appeal, Hammerle, 2004 WI App 88, ¶10.

Other details are contained in an undated letter submitted by Rieckhoff (ECF No. 13-2),

which appears to have been written by Hammerle but, according to Rieckhoff, “was

typed by Hammerle’s mother and submitted to all attorneys requesting outside counsel.”

(ECF No. 13 at 4.) According to correspondence Hammerle submitted to the court, it

appears that the relevant efforts to retain counsel date to at least 2007. (ECF No. 13-7.) If

Hammerle’s letter (ECF No. 13-2) was submitted in conjunction with his efforts to retain

counsel, then Hammerle knew of the relevant facts since at least 2007. But details in the

letter suggest that it was drafted later. The letter refers to a complaint Hammerle made to

the Office of Lawyer Regulation. The court has been provided with a copy of such a

complaint dated April 28, 2014. (ECF No. 13-1.) The letter also refers to Gregory Potter

and Todd Wolf being judges in Wood County. Wolf did not become a judge until 2009.



                                      4
        Case 2:19-cv-01773-WED Filed 10/21/20 Page 4 of 7 Document 15
       But regardless of whether the letter was written in 2007, 2009, or 2014, what is

material for present purposes is that there is no evidence that it was after December 4,

2018, i.e. within one year of him filing his habeas petition, that Hammerle first learned of

the information contained in the letter. Therefore, the court must conclude that

Hammerle’s petition is untimely and must be dismissed. See Pace v. DiGuglielmo, 544 U.S.

408, 419 (2005).

       The fact that Hammerle’s petition is untimely is only one reason why it must be

dismissed. As the court noted previously, Hammerle’s habeas petition raises thirty-three

grounds for relief, fourteen of which relate to ineffective assistance of his trial counsel

(ECF No. 1 at 6-15) and nineteen grounds that relate to ineffective assistance of his

appellate counsel (id. at 16-29). Hammerle acknowledges that he has failed to exhaust his

state court remedies with respect to all but one of his claims. Because his petition is

“mixed” in that it contains both exhausted and unexhausted claims, the court is

precluded from granting him relief as to any claim. Rose v. Lundy, 455 U.S. 509, 522 (1982).

       His explanations for having failed to exhaust thirty-two of his claims is that an

attorney, either trial or appellate counsel, was ineffective and he (Hammerle) lacks

knowledge of the law. Although ineffective assistance of counsel can, under some

circumstances, “serve as cause to excuse the procedural default of another habeas claim,”

Edwards v. Carpenter, 529 U.S. 446, 451, 120 S. Ct. 1587, 1591 (2000), such a claim must

usually first be “presented to the state courts as an independent claim before it may be



                                      5
        Case 2:19-cv-01773-WED Filed 10/21/20 Page 5 of 7 Document 15
used to establish cause for a procedural default,” Murray v. Carrier, 477 U.S. 478, 489

(1986). Hammerle has made no effort to present his claims of ineffective assistance of

counsel to the state court. Therefore, those claims cannot serve to excuse his failure to

exhaust any claim he now seeks to present.

       Nor can Hammerle’s lack of familiarity with the law, without more, serve as a

basis to excuse his failure to exhaust his claims. Smith v. McKee, 598 F.3d 374, 385 (7th Cir.

2010) (“This court has specifically rejected the argument that a petitioner’s pro se status

alone constitutes cause in a cause-and-prejudice analysis.”) (citing Harris v. McAdory, 334

F.3d 665, 668 (7th Cir. 2003); Barksdale v. Lane, 957 F.2d 379, 385-86 (7th Cir. 1992)).

       Dismissal of the unexhausted and procedurally defaulted claims would not permit

the court to consider Hammerle’s lone exhausted claim because, as noted above, the

petition is untimely. Therefore, the court must dismiss the petition in its entirety.

       Insofar as Hammerle’s submission might be interpreted as a renewed request for

the appointment of counsel, the request is denied. The defects in Hammerle’s petition are

not remediable through legal acumen. With no indication that Hammerle has a plausible

claim for relief, the court cannot say that the interests of justice require the appointment

of counsel. See 18 U.S.C. § 3006A(a)(2).

       Finally, because the court must dismiss Hammerle’s petition for a writ of habeas

corpus, pursuant to Federal Rule of Appellate Procedure 22(b), Rule 11(a) of the Rules

Governing § 2254 Proceedings, and 28 U.S.C. § 2253(c), the court must consider whether



                                       6
         Case 2:19-cv-01773-WED Filed 10/21/20 Page 6 of 7 Document 15
to grant Hammerle a certificate of appealability. Because the court is dismissing the

petition on procedural grounds, a certificate of appealability is appropriate only if

reasonable jurists would find it “debatable whether the petition states a valid claim of the

denial of a constitutional right” and it is “debatable whether [this court] was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The court concludes that

its decision that Hammerle’s petition is both mixed and untimely is not fairly debatable.

The court therefore denies a certificate of appealability.

       IT IS THEREFORE ORDERED that the petition for a writ of habeas corpus is

dismissed. The Clerk shall enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 21st day of October, 2020.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                      7
        Case 2:19-cv-01773-WED Filed 10/21/20 Page 7 of 7 Document 15
